Citation Nr: 0832227	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-00 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a shell fragment wound to the right shoulder, Muscle Group 
III, with a scar.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968.  


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case previously reached the Board in May 2005.  At that 
time, the Board issued a decision denying the current claim 
on appeal, and also denying the veteran's claim of clear and 
unmistakable error (CUE) in a June 1971 rating decision.  The 
veteran appealed this decision to the U. S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a September 2007 
Memorandum Decision, the Court affirmed the Board's denial of 
the CUE issue, so this claim is no longer before the Board.  

However, in that same September 2007 Memorandum Decision, the 
Court vacated the Board's decision as to increased rating 
claim at issue and remanded it to the Board for 
readjudication in compliance with directives specified.  
Specifically, the Court directed the Board to provide the 
veteran with a VA examination that is adequate to rate the 
veteran's right shoulder shell fragment wound as a muscle 
disability, as opposed to just a scar disability.  See 38 
C.F.R. § 4.2.  The case has now returned to the Board so that 
it can implement the Court's directives.    

The veteran had also filed a notice of disagreement (NOD) 
with the initial rating assigned for post-traumatic stress 
disorder (PTSD), in an August 2002 rating decision.  In 
December 2003, following the assignment of a 70 percent 
rating for PTSD, the veteran's attorney withdrew the appeal 
on this issue.  See 38 C.F.R. § 20.204 (2007).  Therefore, 
that issue is not currently before the Board.

In a July 2002 VA Form 21-4138, the veteran initiated a claim 
for an increase in his wounds.  The Board construes this as 
an increased rating claim for scars of the face and scalp, 
residuals of shell fragment wounds, moderately disfiguring.  
Therefore, this matter is referred to the RO for the 
necessary action that may already be ongoing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the Court's instructions, additional development of 
the evidence is required before final appellate review of the 
increased rating claim at issue.    

First, the RO (AMC) must send the veteran a Veterans Claims 
Assistance Act (VCAA) notice letter complying with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  This 
letter should specifically advise him concerning the elements 
of a disability rating and an effective date.  In addition, 
since the issue on appeal is for an increased rating, the 
veteran should also receive a VCAA letter complying with a 
recent decision of the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

Second, based on the Court's instructions, a remand is 
required for a more current and adequate VA examination to 
adequately rate the veteran's residuals of a shell fragment 
wound to the right shoulder, Muscle Group III, with a scar.  
The record is inadequate and the need for a contemporaneous 
examination occurs when the evidence indicates that the 
current rating may be incorrect.  See 38 U.S.C. 
§ 5103A(d)(2); 38 C.F.R. §§ 3.327(a), 4.2 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled the appellant 
for another examination").  See also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (finding 23-month-old 
examination too remote to be contemporaneous where appellant 
submitted evidence indicating disability had since worsened).  

Therefore, a remand is necessary for a more current VA 
examination that adequately addresses the various possible 
manifestations of his right shoulder shell fragment wound 
disability (i.e., muscle, joint, and scar manifestations).  
This examination will provide a complete picture of all 
aspects of the disability arising from the shell fragment 
wound.  In this regard, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  However, the Board must also 
consider that under 38 C.F.R. 4.14, rating the same 
disability under various diagnoses is to be avoided where 
there is duplicative or overlapping symptomatology (i.e., 
pyramiding is prohibited).   
 
Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective 
date.  Furthermore, this letter should 
be compliant with the recent case of 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In this regard, the letter 
should notify the veteran that, to 
substantiate his claim for a 
higher rating: 

(A) he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his right 
shoulder shell fragment wound 
disability and the effect this 
worsening has on his employment and 
daily life;

(B) if the Diagnostic Code (DC) under 
which this condition is rated 
contains criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied by 
him demonstrating a noticeable 
worsening or increase in severity of 
the right shoulder disability and the 
effect of this worsening has on his 
employment and daily life (such as a 
specific measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to 
the veteran.  For example, here, he 
must be provided with the full 
criteria for a potential higher 
rating for his right shoulder 
disorder under 38 C.F.R. 4.56 and DC 
5303 as a muscle disability, DC's 
5200-5203 as a joint disability, the 
previous version of DC's 7803-7805 as 
a scar disability, and the amended 
version of DC's 7801-7805 as a scar 
disability.  

(C) he also must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range 
in severity of a particular 
disability from 0 percent to as much 
as 100 percent (depending on the 
disability involved), based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their 
impact upon employment and daily 
life; and

(D) as well, this notice must provide 
examples of the types of medical and 
lay evidence he may submit (or ask 
the Secretary to obtain) that are 
relevant to establishing his 
entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application 
rejections, and any other evidence 
showing an increase in the disability 
or exceptional circumstances relating 
to the disability. 

2.	Then have the veteran undergo a 
VA examination(s) with the appropriate 
specialist(s) to determine the current 
severity of his right shoulder gunshot 
wound disability.  This examination(s) 
must thoroughly and  adequately address 
the various manifestations of his right 
shoulder shell fragment wound 
disability (i.e., muscle, joint, and 
scar manifestations).  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on 
his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  And the 
claims file must be made available for 
review of his pertinent medical and 
other history - including, in 
particular, the records of any relevant 
treatment.  The examination report must 
state whether such review was 
accomplished.  The examiner should also 
discuss how the veteran's service-
connected right shoulder disability 
impacts upon his activities of daily 
living, including his employment per 38 
C.F.R. § 4.10.          

3.	Then readjudicate his claim for an 
increased rating for a right shoulder 
disability in light of the additional 
evidence secured since the December 
2003 statement of the case (SOC).  If 
this claim is not granted to the 
veteran's satisfaction, send him and 
his attorney an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




